Case 18-01044-JDP              Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15        Desc Main
                                         Document     Page 1 of 17



 Matthew T. Christensen, ISB: 7213
 Chad R. Moody, ISB: 9946
 ANGSTMAN JOHNSON
 199 N. Capitol Blvd. Suite 200
 Boise, Idaho 83702
 Phone: (208) 384-8588
 Fax: (208) 629-2157
 Email: mtc@angstman.com
         chad@angstman.com

 Attorneys for Debtor

                                 UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF IDAHO

 In re:                                                Case No. 18-01044-JDP

 SAFE HAVEN HEALTH CARE, INC.,                         Chapter 11

                     Debtor.


                               THIRD APPLICATION FOR ALLOWANCE OF

                 INTERIM FEES AND COSTS FOR SAWTOOTH FORENSICS, LLC


           Walter Denekas, Chief Executive Officer of Sawtooth Forensics, LLC (“the Firm”),

 applies to the Court for allowance of fees and costs pursuant to 11 U.S.C. § 331, for services.

           Applicant respectfully states and represents to the Court that:

           1.        On December 7, 2018, the Court entered an Order granting Debtor’s Application to

 Employ Sawtooth Forensics, LLC (Document No. 129).

           2.        Applicant is the managing member of Sawtooth Forensics, LLC, and makes this third

 application for allowance of compensation for professional services rendered, and for




 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 1
 Matter: 12741-001
Case 18-01044-JDP            Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15           Desc Main
                                       Document     Page 2 of 17



 reimbursement for actual necessary costs and expenses incurred since the commencement of the

 filing.

           3.        The Applicant is a professional person and qualified to act in his advisory and

 consulting capacity for the Debtor in Possession.           The Applicant’s qualifications, training,

 certifications, and experience demonstrates his skill and experience with clients in the context of a

 bankruptcy case. See 11 U.S.C. § 330(a)(3). The Applicant’s qualifications are set forth in its

 Supplement to Application for Allowance of Interim Fees and Costs for Sawtooth Forensics, LLC

 (Document No. 214), which is incorporated here by reference.

           4.        All services for which compensation is requested by Applicant were performed for

 and on behalf of said Debtor in Possession, and not on behalf of any committee, creditor or other

 person. Applicant was the only person involved in the services for which compensation is requested

 and is specifically identified on the attached Exhibit A and incorporated here by reference.

           5.        Payment of the fees and costs should be made pursuant to the Contract of

 Employment attached to the Supplement to Application to Employ Sawtooth Forensics, LLC as

 Exhibit “A” filed on January 11, 2019, (Document No.180).

           6.        Applicant has rendered extensive and vital services to the Debtor in Possession in

 the manner described on the attached Exhibit A, which is incorporated here by this reference.

           7.        The Firm continues preparing Monthly Operating Reports to be submitted to the US

 Bankruptcy Trustee and assisting as needed, with financial and operational consultation as identified

 in the invoices attached in Exhibit A.

           8.        Because of said services rendered by the Applicant, the Debtor in Possession was

 able to prepare Monthly Operating Reports, conduct and develop internal and external financial



 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 2
 Matter: 12741-001
Case 18-01044-JDP            Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15            Desc Main
                                       Document     Page 3 of 17



 analysis of business operations, respond to various financial and reporting inquiries, and potential

 asset sale transactions. The Applicant’s services have been critical in enabling the Debtor in

 Possession to analyze and develop its plan of reorganization, including communicating and

 collaborating with creditors and counsel on an as needed basis. The Debtor’s operations continue to

 be ongoing.

           9.        The Applicant continues to utilize a timekeeping system called WorkTime that tracks

 time based on computer usage at 5-second intervals. Time for non-computer activities, such as

 meetings, travel, phone calls, etc. is entered manually. Each entry is coded for start and stop times,

 the client, the application, and the document worked on.

           10.       The rate of compensation of Applicant was detailed in the Contract of Employment

 attached to the Supplement to Application to Employ Sawtooth Forensics, LLC, as Exhibit “A”,

 (Docket No. 180).

           11.       The Debtor seeks approval for the total compensation of the Firm in the amount of

 $9,300.34. Attached in Exhibit A are detailed statements in support of this application describing

 the services performed and the dates service was provided.

           12.       Applicant sustained and incurred expenses and costs of $172.84 described and

 itemized in the statements attached hereto as Exhibit A, in connection with applicant’s function and

 activities as attorney for the Debtor.

           13.       Since the Order Approving Application for Allowance of Interim Fees and Costs,

 Applicant has received $46,672.50 in compensation from the Debtor towards its expenses and costs.




 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 3
 Matter: 12741-001
Case 18-01044-JDP            Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15            Desc Main
                                       Document     Page 4 of 17



           14.       The fees requested by this Application shall not be shared with any other party

 outside the Applicant’s firm.

           The Debtor in Possession has reviewed this application and approved the application and

 amounts requested.

           WHEREFORE, the Applicant prays that an allowance be made in the sum of $9,127.50 for

 time and services rendered on Debtor in Possession’s behalf, and 172.84 for reimbursement of

 expenses incurred by Applicant for a total of $9,300.34 as part of the expenses and costs of the

 representation of the Debtor in Possession in the above-named bankruptcy case.


           DATED this 22nd day of November, 2019.


                                                                /s/ Walt Denekas
                                                         WALT DENEKAS,
                                                         Consultant/ Applicant Managing Member,
                                                         Sawtooth Forensics, LLC




             DATED this 22nd day of November, 2019.      Approved By:

                                                                /s/ Scott Burpee
                                                         SCOTT BURPEE
                                                         For Debtor In Possession
                                                         President, Safe Haven Care Inc.,




 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 4
 Matter: 12741-001
Case 18-01044-JDP         Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15           Desc Main
                                    Document     Page 5 of 17



                                  ACCOMMODATION FILING

         This document is being filed by Chad R. Moody as an accommodation to Sawtooth
 Forensics, LLC and/or Walt Denekas, which are not registered to file electronically with the United
 States Bankruptcy Court for the District of Idaho.


           DATED this 5th day of December, 2019.




                                                           /s/ Chad Moody
                                                      CHAD R. MOODY




 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 5
 Matter: 12741-001
Case 18-01044-JDP          Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15    Desc Main
                                     Document     Page 6 of 17



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 6th day of December, 2019 I filed the foregoing THIRD
 APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR SAWTOOTH
 FORENSICS, LLC electronically through the CM/ECF system, which caused the following parties
 to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

           Leighton Aiken                      laiken@fbfk.law
           R. Fred Cooper                      rfclaw@ida.net
           Gregory L. Crockett                 gregcrockett@hopkinsroden.com
           William M. Humphries                bill.humphries@usdoj.gov
           John J. Janis                       johnjanis@aol.com
           John F Kurtz                        jkurtz@hawleytroxell.com
           Amber K. Kauffman                   amber.kauffman@tax.idaho.gov
           Peter J. Kuhn                       peter.j.kuhn@usdoj.gov
           John F. Kurtz                       jkurtz@hawleytroxell.com
           Julia D. Kyte                       jkyte@djplaw.com
           David Henry Leigh                   dleigh@rqn.com
           Jed W. Manwaring                    jmanwaring@evanskeane.com
           Robert J. Maynes                    mayneslaw@hotmail.com
           Alex P. McLaughlin                  apm@givenspursley.com
           David Wayne Newman                  ustp.region18.bs.ecf@usdoj.gov
           Randall A. Peterman                 rap@givenspursley.com
           Brian J. Porter                     brian@hwmlawfirm.com
           Brent T. Robinson                   btr@idlawfirm.com
           Louis V. Spiker                     lvs@magicvalleylaw.com
           Steven L. Taggart                   staggart@maynestaggart.com
           Brent Russel Wilson                 bwilson@hawleytroxell.com
           US Trustee                          ustp.region18.bs.ecf@usdoj.gov


           Any others as listed on the Court’s ECF Notice.

      I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants via U.S. Mail, postage prepaid:

           See Attached Mailing Matrix



                                                          /s/ Chad Moody
                                                    Chad R. Moody



 THIRD APPLICATION FOR ALLOWANCE OF INTERIM FEES AND COSTS FOR
 SAWTOOTH FORENSICS, LLC – PAGE 6
 Matter: 12741-001
Case 18-01044-JDP         Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15          Desc Main
                                    Document     Page 7 of 17



                                             EXHIBIT A

                                       SUMMARY SHEET


 Fees Previously Requested:
        $49,057.50                                    NAME OF APPLICANT:
 Fees Previously Awarded:                             Walter Denekas/Sawtooth Forensics, LLC
        $46,672.50
 Fees Paid:                                           ROLE IN CASE: Financial Consultant
        $46,672.50
 Expenses Prev. Requested:                            CURRENT APPLICATION:
        $895.50
 Expenses Prev. Awarded:                              Fees Requested:     $ 9,127.50
        $895.50                                       Expenses Requested: $ 172.84
                                                      Total Requested:    $ 9,300.34
 Retainer Paid: $0
       Name of              Current Application               Hourly             Total for
     Professional                                              Rate             Application
 Walter Denekas                 121.7 hours                   $150.00       $18,255.00 minus 50%
                                                                            local business discount
                          (Jun 2019 thru Oct 2019)
                                                                                      for a total of:
                                                                                          $9,127.50
 Walter Denekas           Travel to Court Hearing:             $0.58               $172.84 (Costs)
                               July 25, 2019
                                 298 Miles

                                               Total Fees:     $ 9,127.50
                                               Total Costs:    $ 172.84
                                               TOTAL:          $ 9,300.34

 Attached: Invoices for June 2019 thru October 2019

               INVOICES        Fees        50% Discount       Hours
               Jun 1-30         3,180.00        1,590.00        21.2
               Jul 1-31         4,530.00        5,347.50        30.2
               Aug 1-31         5,310.00         2655.00        35.4
               Sep 1-28         2,685.00        1,342.50        17.9
               Oct 1-31         2,550.00        1,275.00       17.00




 AJ; Matter: 12741-001
                       Case 18-01044-JDP        Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15   Desc Main
                                                          Document     Page 8 of 17
                                                          PO Box 4953                                                   Invoice
                                                          Hailey, ID 83333
                                                          (208) 481-2358                                     DATE      INVOICE #
                                                                                                         8/16/2019        155




                         BILL TO
      Safe Haven Health Care Inc.
      620 N. 6th Street
      Bellevue, ID 83313


                                                                                                      DUE DATE       P.O. NUMBER
                                                                                                      8/31/2019

                                    DESCRIPTION                                      HOURS            RATE            AMOUNT
Bankruptcy consulting per attached time sheet                                                21.2        150.00             3,180.00
June 1-30, 2019
Local business discount                                                                                                    -1,590.00




                                                                                  Subtotal                                      1,590.00
                                                                                  0% Tax

                                                                                  Total                                         1,590.00
                    Case 18-01044-JDP   Doc 436    Filed 12/06/19 Entered 12/06/19 08:19:15     Desc Main
                                                  Document     Page 9 of 17


                                 1



SAWTOOTH ~};J;J;g            1




FORENSICS, LLC
                                                                   CLIENT TIME SHEET
Client:
Advisor: Walt Denekas


                                                                                                            TIME SPENT
                                                                                                              (1/10 hr.
     DATE         FROM       UNTIL                                 DESCRIPTION OF SERVICE                   increments)

   4-Jun-18      2:59 PM    3:26 PM               Transfer MOR template & update for May                       0.5
  19-Jun-18      10:14 AM   1:44 PM               May MOR: Accounts payable schedules                          3.5
                 2:03 PM    7:42 PM               May MOR: UST-2C bank acct info                               5.7
                                                  May MOR: UST-2D Accts. Rec.
                                                  May MOR: UST-2B Revenue
  20-Jun-18      12:29 PM   10:04 PM              May MOR: UST-2C, detailed receipts                           9.6
                                                  May MOR: UST-2D, Accts. Payable
                                                  May MOR: UST-2B, Payroll & P/R taxes
                                                  May MOR: UST-2D. Related party transactions
  21-Jun-18      12:30 PM   2:20 PM               May MOR UST-2C, Cash receipt detail                          1.9
                                                  May MOR, Assemble combined report




                                                       TOTAL HOURS, THIS PAGE                                 21.2
                                                       CARRY-FORWARD                                        XXXXXXX
                                                       TOTAL HOURS                                            21.2
                       Case 18-01044-JDP        Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15   Desc Main
                                                       Document    Page 10 of 17
                                                        PO Box 4953                                                  Invoice
                                                        Hailey, ID 83333
                                                        (208) 481-2358                                    DATE      INVOICE #
                                                                                                      8/16/2019        156




                         BILL TO
      Safe haven Health Care, Inc.
      620 N. 6th Street
      Bellevue, ID 83313


                                                                                                   DUE DATE       P.O. NUMBER
                                                                                                   8/31/2019

                                     DESCRIPTION                                  HOURS            RATE            AMOUNT
Bankruptcy consulting per attached time sheet                                              30.2       150.00             4,530.00
July 01-31, 2019
50% Local business discount                                                                                             -2,265.00
Business mileage, 7/25                                                                     298            0.58             172.84
Bankruptcy hearing, Boise
298 miles @ $0.58




                                                                                Subtotal                                     2,437.84
                                                                                0% Tax

                                                                                Total                                        2,437.84
                    Case 18-01044-JDP   Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15                    Desc Main
                                               Document    Page 11 of 17


                                 1



SAWTOOTH ~};J;J;g            1




FORENSICS, LLC
                                                                  CLIENT TIME SHEET
Client:
Advisor: Walt Denekas


                                                                                                                        TIME SPENT
                                                                                                                          (1/10 hr.
     DATE         FROM       UNTIL                                 DESCRIPTION OF SERVICE                               increments)

   3-Jul-18      8:52 AM     9:40 AM           Conf. call w/ Zions Bank re. Bellevue House                                 0.8
                 11:35 AM   11:55 AM           Follow-up call with Scott & attorneys re. above                             0.4
    8-Jul-18     4:40 PM     5:22 PM           Call w/ Scott re. info. for MOR                                             0.7
   10-Jul-18     11:55 AM   12:59 PM           Multiple phone calls requesting info for June MOR                           1.1
   22-Jul-18     12:34 PM   12:52 PM           Review filings sent by attorneys                                            0.3
   23-Jul-18     10:51 AM   12:13 PM           Phone call w/ Citizens Bank att'y re. patient transition options            1.4
                 12:13 PM    2:05 PM           June MOR: UST-2D, Accts. Payable detail                                     1.9
                 2:17 PM     5:30 PM           June MOR: UST-2B, Revenue                                                   3.3
                                               June MOE: UST-2D, Related party transactions
                                               June MOR: UST-2D, Accounts Receivable
                                               June MOR: UST-2D, Accounts Payable
   24-Jul-18     10:29 AM   11:36 AM           June MOR: UST-2D, Updates to Accts. Pay schedules                          1.2
   25-Jul-18     6:25 AM    10:00 AM           Travel to BR hearing, Boise                                                3.6
                 10:00 AM   11:05 AM           BR Hearing, Boise                                                          1.1
                 2:15 PM     5:09 PM           Travel from BR hearing, Boise                                              2.9
   29-Jul-18     10:47 AM    8:51 PM           June MOR: UST-2B, Payroll & P/R taxes                                      10.1
                                               June MOR: UST-2C, Bank Accts
                                               June MOR: UST-2C, Cash receipt detail
                                               June MOR: UST-2B, Revenue
                                               June MOR: Assemble combined report
   30-Jul-18     10:30 AM   11:51 AM           June MOR: Review & make minor corrections                                   1.4


                                                    TOTAL HOURS, THIS PAGE                                                30.2
                                                    CARRY-FORWARD                                                       XXXXXXX
                                                    TOTAL HOURS                                                           30.2
                       Case 18-01044-JDP       Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15   Desc Main
                                                      Document    Page 12 of 17
                                                       PO Box 4953                                                  Invoice
                                                       Hailey, ID 83333
                                                       (208) 481-2358                                    DATE      INVOICE #
                                                                                                     9/28/2019        157




                         BILL TO
      Safe Haven Health Care
      Bell Mountain Village
      Bellevue, ID


                                                                                                  DUE DATE       P.O. NUMBER
                                                                                                  10/13/2019

                                   DESCRIPTION                                   HOURS            RATE            AMOUNT
Bankrupty consulting per attached time sheet                                              35.4        150.00            5,310.00
August 1-31, 2019
50% Local business discount                                                                                            -2,655.00




                                                                               Subtotal                                     2,655.00
                                                                               0% Tax

                                                                               Total                                        2,655.00
                    Case 18-01044-JDP   Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15                 Desc Main
                                               Document    Page 13 of 17


                                 1



SAWTOOTH ~};J;J;g            1




FORENSICS, LLC
                                                                CLIENT TIME SHEET
Client:
Advisor: Walt Denekas


                                                                                                                     TIME SPENT
                                                                                                                       (1/10 hr.
     DATE         FROM       UNTIL                               DESCRIPTION OF SERVICE                              increments)

   2-Aug-18      1:04 PM    4:56 PM            July MOR: Update bank records                                            3.9
   6-Aug-18      1:01 PM    1:24 PM            Review filings sent by att'ys                                            0.4
   7-Aug-18      2:42 PM    6:14 PM            July MOR: Download bank transactions & stmts                             3.6
                                               Reconcile inter-account transfers
  14-Aug-18      11:08 AM   6:06 PM            July MOR: Identify unclassified transactions                             7.0
                                               Payroll & P/R tax accruals
                                               Subsidiary schedules to go with MOR
  15-Aug-18      3:51 PM    6:31 PM            July MOR: Accts payable analysis                                         2.7
  16-Aug-18      10:15 AM   4:12 PM            July MOR: Preliminary financial statements                               6.0
  21-Aug-18      4:23 PM    4:49 PM            July MOR: Revisions to A/P analysis required because of                  0.5
                                               error in month-end A/P cutoff
  23-Aug-18      4:38 PM     5:06 PM           Review filings sent by atty's                                            0.5
  27-Aug-18      11:31 AM   12:38 PM           July MOR: Revisions to A/P                                               1.2
  28-Aug-18      10:20 AM    2:57 PM           July MOR: Updated financial stmts                                        4.7
                                               Final formating
                 3:16 PM    4:06 PM            July MOR: continuation of above                                          0.9
  29-Aug-18      1:55 AM    2:34 AM            E-mails regarding August A/P cut-off procedures                          0.7
                 11:53 AM   1:57 PM            July MOR: Updates for July A/P cut-off problem                           2.1
  30-Aug-18      12:25 PM   1:34 PM            July MOR: Revised detail transaction subsidiary reports                  1.2




                                                    TOTAL HOURS, THIS PAGE                                             35.4
                                                    CARRY-FORWARD                                                    XXXXXXX
                                                    TOTAL HOURS                                                        35.4
                       Case 18-01044-JDP        Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15   Desc Main
                                                       Document    Page 14 of 17
                                                        PO Box 4953                                                  Invoice
                                                        Hailey, ID 83333
                                                        (208) 481-2358                                    DATE      INVOICE #
                                                                                                      9/28/2019        158




                         BILL TO
      Safe Haven Health Care
      Bell Mountain Village
      Bellevue, ID


                                                                                                   DUE DATE       P.O. NUMBER
                                                                                                   10/13/2019

                                   DESCRIPTION                                    HOURS            RATE            AMOUNT
Bankruptcy consulting per attached time sheet                                              17.9        150.00            2,685.00
September 1-28
50% Local business discount                                                                                             -1,342.50




                                                                                Subtotal                                     1,342.50
                                                                                0% Tax

                                                                                Total                                        1,342.50
                        Case 18-01044-JDP   Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15                  Desc Main
                                                   Document    Page 15 of 17




                                                                  CLIENT TIME SHEET
Client:
Advisor: Walt Denekas


                                                                                                               TIME SPENT
                                                                                                                 (1/10 hr.
     DATE         FROM         UNTIL                              DESCRIPTION OF SERVICE                       increments)

   5-Sep-18      11:06 AM     1:32 PM          Aug MOR: Accts. payable analysis                                   2.5
                  2:08 PM     3:59 PM          Aug MOR: Download bank transactions                                1.9
                                               Resolve inter-account transfers
  6-Sep-18        3:11 PM      3:54 PM         Aug MOR: Identify uncategorized transactions                       0.8
  16-Sep-18      10:23 AM     12:09 PM         Aug MOR: Reconcile bank acct discrepancies                         1.8
                                               Aug. P/R and P/R taxes
                  1:44 PM     8:08 PM          Aug. MOR: Accts payable analysis                                   6.4
                                               Payroll tax roll-forward and reconciliation
                                               Accts. rec. aging; Pre-petition A/R calculation
                                               Cash disbursements subsidiary schedule
                                               UST Schedules C (Bank forms)
                                               Cash receipts subsidiary schedule
  17-Sep-18      12:41 PM     5:07 PM          Aug MOR: Preliminary financial statements                          4.5
                                               Finalize UST report schedules

                                               Note: The August MOR was much faster than usual due to the
                                               special accounts payable cut-off procedures implemented last
                                               month.




                                                    TOTAL HOURS, THIS PAGE                                        17.9
                                                    CARRY-FORWARD                                               XXXXXXX
                                                    TOTAL HOURS                                                   17.9
                       Case 18-01044-JDP    Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15   Desc Main
                                                   Document    Page 16 of 17
                                                    PO Box 4953                                                  Invoice
                                                    Hailey, ID 83333
                                                    (208) 481-2358                                    DATE      INVOICE #
                                                                                                  11/1/2019        159




                         BILL TO
      Safe Haven Health Care




                                                                                               DUE DATE       P.O. NUMBER
                                                                                               11/16/2019

                                   DESCRIPTION                                HOURS            RATE            AMOUNT
Bankruptcy advisory services                                                           17          150.00            2,550.00
October 1-31, 2019                                                                                                       0.00
50% Local business discount                                                                                         -1,275.00




                                                                            Subtotal                                     1,275.00
                                                                            0% Tax

                                                                            Total                                        1,275.00
                    Case 18-01044-JDP   Doc 436 Filed 12/06/19 Entered 12/06/19 08:19:15                 Desc Main
                                               Document    Page 17 of 17


                                 1



SAWTOOTH ~};J;J;g            1




FORENSICS, LLC
                                                                  CLIENT TIME SHEET
Client:
Advisor: Walt Denekas


                                                                                                                     TIME SPENT
                                                                                                                       (1/10 hr.
     DATE         FROM       UNTIL                                DESCRIPTION OF SERVICE                             increments)

  14-Oct-18      2:36 PM    6:20 PM            Sept. MOR: Download bank stmts & transactions and update                 3.8
                                               payees for A/P checks not identified in downloads
  16-Oct-18      10:50 AM   6:41 PM            MOR: A/P analysis; payroll transactions;bank acct. reconciliations;      7.9
                                               inter-account transfer reconciliation; revenue & collection
                                               transactions; identify uncategorized transactions for review

  17-Oct-18      10:57 AM   4:12 PM            MOR: Preliminary financial statements; generate reconcilation            5.3
                                               reports & other supplemental reports for UST-2D




                                                    TOTAL HOURS, THIS PAGE                                             17.0
                                                    CARRY-FORWARD                                                    XXXXXXX
                                                    TOTAL HOURS                                                        17.0
